                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:19-cr-115

 GREG BOHANNON,

        Defendant.

                                            ORDER

       This matter is before the Court on Defendant’s Motion to Modify Bond. (Doc. 31.) In his

motion, Defendant requests permission to travel to Tennessee for his mother’s surgery on

January 29, 2020. (Id.) Counsel does not state whether the Government consents to or opposes

the motion, and the Government has not responded to Defendant’s Motion. However, since the

motion is requesting travel this week, the Court issues this Order without the benefit of a response

from the Government. After careful consideration and for good cause shown, the Court GRANTS

Defendant’s Motion to Modify Bond.

       THEREFORE, IT IS HEREBY ORDERED, that the Order Setting Conditions of Release,

(doc. 16), for Defendant is hereby modified to provide that Defendant may travel to Knoxville,

Tennessee for the time period of January 29, 2020, to January 31, 2020, for his mother’s surgery.

All other conditions set forth in the Order Setting Conditions of Release shall remain in full force

and effect.

       SO ORDERED, this 27th day of January, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
